Citation Nr: 0334131	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-03 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence sufficient to reopen a 
previously denied claim for service connection for a low back 
disability as secondary to a service-connected right knee 
disability has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from December 1956 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The February 2002 rating decision does not clearly state the 
issue as one of new and material evidence.  The matter is, 
however discussed in the rating action.  The Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103(a) (West 
2002), January 2002 letter of notice, however, informed the 
appellant that he must submit new and material evidence in 
order to reopen his claim, which previously was finally 
denied.  The Board notes also that the reason and basis of 
the rating decision clearly reflects that the decision was 
not based on a de novo review of the entire claim file.  
Further, the statement of the case includes the regulatory 
provision on new and material evidence.  Therefore, the Board 
has reframed the issue to reflect the correct issue as stated 
above.


FINDINGS OF FACT

1.  A June 1997 rating decision denied the appellant's claim 
for service connection for a low back disability as secondary 
to a service-connected right knee disability.  It was held 
that the appellant's low back disorder was not related to his 
military service or his service-connected right knee disorder 
but to a non-service-connected injury which caused a 
shortening of his lower extremities.

2.  A February 2002 Board decision held that the appellant 
did not file a substantive appeal within one year of being 
notified of the June 1997 denial or within 60 days of the 
mailing of the 1998 supplemental statement of the case 
(SSOC).

3.  There is no record in the claim file of the appellant 
having appealed the February 2002 Board decision, and it 
became final.  This is the last final decision on any basis, 
with the 1997 rating being the last denial on the merits.

4.  The February 2002 Board decision is the last final 
decision on any basis rendered on the issue of service 
connection for a low back disability as secondary to a 
service-connected right knee disability.  The final June 1997 
rating was the final decision on the merits.

5.  Evidence submitted by the appellant since the February 
2002 Board decision relates to an unestablished fact 
necessary to substantiate the appellant's claim and, when 
considered either alone or in connection with the other 
evidence of record, raises a reasonable possibility of 
substantiating the appellant's claim for service connection 
for a low back disability as secondary to a service-connected 
right knee disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim for service connection for a low back disability 
as secondary to a service-connected right knee disability has 
been received.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7104, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et. seq. (West 2002), redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, as well as a duty to notify the claimant 
what information and evidence, if any, the claimant is to 
provide, what evidence VA will attempt to obtain, and for the 
claimant to submit any information or evidence in his or her 
possession.  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).

The January 2002 RO VCAA letter of notice informed the 
appellant of the status of his previously denied claim, what 
constitutes new and material evidence, and that VA would 
assist him in obtaining relevant evidence.  Essentially, the 
January 2002 letter also informed the appellant that he was 
to obtain any relevant available evidence, unless he 
requested VA to do so.  Although the letter informed the 
appellant of the definition of new and material evidence 
applicable to claims filed on or before August 31, 2001, 
rather than the current definition, the letter is within the 
general ambit of the information which 38 U.S.C.A. § 5103(a) 
(West 2002) requires VA to provide claimants.  See 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board also notes that the January 2002 letter informed 
the appellant that he had 60 days to submit any information 
or evidence he desired considered in support of his claim.  
In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (PVA), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Although 
the appellant was informed he had 60 days, any period less 
than the statutory one-year period is invalid.  PVA, supra.

Generally, the procedural defects set forth above would 
require a remand for corrective action.  At this stage of the 
appellant's appeal, however, because the Board grants the 
initial relief sought, the Board will proceed to the merits 
of whether the appellant's claim should be reopened.
  
Historically, the appellant initially filed for service 
connection for his back disorder in March 1996.  The 
appellant claimed that, in 1983 while working as a stone 
cutter, he was pushing a cart loaded with a large piece of 
stone.  The appellant related that his service-connected 
right knee gave out on him, which caused the cart to tilt 
over and the stone to fall on his legs.  The treatment and 
surgery which ensued left one lower extremity shorter than 
the other.

An October 1996 VA medical examination report reflects an 
impression of mechanical low back pain with evidence of mild 
degenerative disc disease (DJD).  The report also reflects 
that the examiner noted that the appellant's low back 
disorder is related to his leg length discrepancy, but that 
it is unlikely that it is related to his service-connected 
right knee disorder.

The June 1997 rating decision found the appellant's low back 
disorder unrelated either to his military service or his 
service-connected right knee disorder.  As set forth above, 
this decision became final, as the appellant did not submit a 
timely substantive appeal to the Board.

In October 2001 the appellant applied to reopen his claim.  
In support of his application, he submitted a July 2001 VA 
examination note entry.  The VA examiner opined that it is 
possible that the appellant's right knee condition caused 
abnormal gait mechanics which at least aggravated and or 
accelerated the degenerative process causing his low back 
pain.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2003); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156 (2003).  See Evans v. Brown, 9 Vet. App. 273, 284 
(1996), wherein the United States Court of Appeals for 
Veterans Claims (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that relates to 
an unestablished fact necessary to establish the claim, and 
which by itself or in connection with evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a) (2003).  Moreover, if it is 
determined that new and material evidence has been submitted, 
the claim must be reopened and considered on the merits.  See 
generally Elkins v. West, 12 Vet. App. 209 (1999); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).

The current unestablished fact which has precluded an 
allowance of secondary service connection for the appellant's 
low back disorder is a nexus between his low back disorder 
and his service-connected right knee disorder.  For purposes 
of 38 C.F.R. § 3.156(a) (2003), the July 2001 VA examination 
note provides a possibility of that nexus.  At this stage, 
the Board does not test the examiner's opinion against the 
other evidence of record in the claim file to determine what 
weight it should receive.  Instead, the Board presumes the 
examiner's opinion's credibility, relevancy, and materiality.  
The examiner noted his medical opinion that there is possible 
a nexus between the appellant's low back disorder and his 
service-connected right knee disorder.  This medical opinion 
raises a reasonable possibility that the appellant's claim 
will be substantiated.


ORDER

The appellant's claim for service connection for a low back 
disability as secondary to a service-connected right knee 
disability is reopened, and the appeal is granted to that 
extent.


REMAND

The appellant has not received VCAA notice which fully 
complies with the statute, applicable regulations, and 
judicial precedent.  Further, a current medical examination 
is needed to assess the current state of the appellant's low 
back disorder.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claim file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.

2.  The RO shall obtain any treatment 
records generated since the last SSOC 
and associate them with the claim file.  
The appellant should be contacted to 
provide any information concerning 
recent treatment.  As needed release of 
information forms should be requested.  
If an attempt to obtain records is 
unsuccessful, attempts made to obtain 
the records should be documented in the 
claims file.

3.  The RO shall schedule an appropriate 
examination of the appellant to 
determine the etiology of the 
appellant's low back disorder.  The RO 
shall provide the claim file to the 
examiner for review.  Request the 
examiner to opine whether it is as least 
as likely as not (probability of at 
least 50 percent) that the appellant's 
low back disorder is caused or 
aggravated by his service-connected 
right knee disorder.  To answer this 
primary question, the Board also 
requests a medical opinion on the 
following subquestions: is it at least 
as likely as not that the appellant's 
leg length discrepancy is related to his 
service-connected meniscus injury and 
treatment or unlikely?  If unlikely, is 
it likely (probability of 51 percent or 
greater) that it is related to his 1983 
injury and treatment?  Is the 
appellant's DJD at L5-S1 related either 
to his service-connected right knee 
disorder, his leg length discrepancy, 
the natural aging process, or a 
combination of the aging process and the 
service-connected right knee disorder, 
or a combination of the aging process 
and the leg length discrepancy.  If the 
examiner cannot render an opinion on a 
basis other than speculation or mere 
conjecture, please state so for the 
record.  The opinion should reconcile 
the other opinions on file to the extent 
possible.

4.  After all of the above development 
is completed, the RO shall review all of 
the evidence obtained since the last 
SSOC in light of all the other evidence 
of record.  If the benefit sought on 
appeal remains denied, issue the 
appellant a SSOC and, if all is in 
order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



